ON REHEARING
Appellant, on rehearing, asserts for the first time that the actual notice had by the City of Florala was of an incident in which appellee appeared to have no injuries, i. e., an incident at 5th Avenue without injuries. Moreover, appellant implies that as a result thereof it was denied an opportunity to investigate the claim and settle it, if possible, to avoid the expense of litigation. Appellant thereafter says, in brief, that “presumably the City could find no evidence of injury of appellee on 5th Avenue, hence no payment.”
We find no merit in appellant’s contentions. Appellant never contended in its brief that the injuries set out were either insufficiently or incorrectly stated. Appel*98lant simply contended that there was a fatal variance in the statement of the place of the accident and the proof thereof.
Moreover, we have previously pointed out that appellee did file a verified notice prior to suit as required by Section 504, supra, wherein appellee, among other things, listed her injuries.
Therefore, we dre still of the opinion that appellant had actual notice of the- place of the accident along with written notice detailing the circumstances and injuries.
Further, as we have noted, no argument touching the- question of notice of injuries was made in brief upon original submission of this appeal. This, in itself, precludes our consideration of the point now raised. Grigsby v. Liles, 41 Ala.App. 627, 147 So.2d 836, revd. on other grounds, 274 Ala. 67, 147 So.2d 846.
Opinion extended.
Application for rehearing overruled.